NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4010-19

ALEX ROSA,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
__________________________

                   Argued November 29, 2021 – Decided December 20, 2021

                   Before Judges Messano, Accurso and Enright.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Remi L. Spencer argued the cause for appellant.

                   Chanell M. Branch, Deputy Attorney General, argued
                   the cause for respondent (Andrew J. Bruck, Acting
                   Attorney General, attorney; Jane C. Schuster, Assistant
                   Attorney General, of counsel; Chanell M. Branch, on
                   the brief).

PER CURIAM
      Petitioner Alex Rosa, an inmate at Bay State Prison, appeals from a May

6, 2020 final agency decision of the New Jersey Department of Corrections

(DOC), which upheld an adjudication and sanctions for committing prohibited

act *.252, encouraging others to riot, N.J.A.C. 10A:4-4.1(a).1 We vacate the

determination and remand for further proceedings.

      Rosa's charge stems from an incident that occurred when he was an inmate

at Southern State Correctional Facility (SSCF). In April 2020, he was part of

an inmate group housed in Unit 2R at SSCF, a unit designated as a temporary

"quarantine unit" to house inmates who were determined to have been in "close

contact" with an inmate or staff member persons who exhibited symptoms

associated with COVID-19. On April 9, 2020, the first inmates were relocated

into the unit without incident. At approximately 9:20 p.m., while the remaining

inmates were being transferred into the unit, a disturbance broke out. The

incident was captured on the prison's video system cameras and recorded

without sound.




1
  In January 2021, the DOC adopted amendments to Title 10A Chapter 4 Inmate
Discipline. One of the amendments consolidated prohibited act *.252
encouraging others to riot with *.251 rioting.        As such, the current
administrative code reads "*.251 rioting or encouraging others to ri ot[.]" See
N.J.C.A. 10A:4-4.1(a)(1) (2021); 53 N.J.R. 923(a) (May 17, 2021).
                                                                         A-4010-19
                                      2
      Major Floyd Cossaboon, who was called in to respond to the disturbance,

summarized the incident, in part, as follows:

            At approximately [9:20 p.m.], as the last movement of
            [twelve] inmates entered Unit 2R, the inmates (a total
            of [sixty-three]) housed on Unit 2R[,] flooded the day-
            space on the right side of the unit and began yelling,
            cursing, and threatened the [twelve] inmates entering
            the unit to not enter the tier. Those [twelve] inmates
            were removed temporarily from the unit. . . .

            At [9:30 p.m.] the institutional "Lock Up" was called
            for the whole facility.[ 2] Inmates on Unit 2R refused to
            leave the day-space and report to their wings for count
            to be conducted. They remained in the day-space,
            watching TV, using the kiosks, and remained on the
            phones. At approximately [9:40 p.m.] inmates on Unit
            2R can be observed pushing a picnic table up against
            the tier gate. At this time [Lieutenant] Ernest was still
            in the unit and advised all inmates housed on [U]nit 2R
            that if they were not participating in the refusing to
            count and unit-wide disturbance they were to go down
            [to] their wings and remain on their assigned bunks. At
            no time was any inmate observed to have counted up as
            ordered and remain on their assigned bunk.
            Unauthorized entering and exiting of the day-space and
            usage of the phones and kiosks contributed to the
            inmate action and further compromised the safe and
            orderly running of the institution.




2
  According to Major Cossaboon, a "lock-up" order requires inmates to "leave
the day-space, go down [to] their wings, and get on their bunks until count has
been conducted and cleared."
                                                                         A-4010-19
                                       3
      Major Cossaboon went to SSCF at approximately 10:00 p.m. and watched

the incident transpire via display monitors. He stated he saw "inmates from

every wing milling about the unit.            There were no wings that were not

participating in their refusal to leave the day-space and 'count up.' Throughout

the incident I was able to observe movement into/out of the day space from all

[six] wings." Major Cossaboon further noted that "[m]any of the inmates were

wearing surgical masks . . . and others were wearing altered clothing items . . .

to cover their faces[,] making it difficult to recognize and identify a specific

inmate."

      Lieutenant Chard described the incident similarly in his disciplinary

report against Rosa, stating, "[a]ll inmates were given numerous orders to

disperse and allow entrance to the tier, and present themselves to be removed

from [U]nit 2[R; the orders] all were ignored." The record reflects additional

officers entered the unit at 12:35 a.m. and ordered the inmates to their bunks.

By 3:30 a.m. on April 10, all sixty-three inmates were secured, processed, and

transported to a different prison facility.

      Rosa was served with the *.252 charge and proceeded to a hearing on

April 30, 2020. He was granted confrontation with Corrections Officers Russo

and Valentine, and Lieutenant Ernest, whose collective descriptions of the


                                                                           A-4010-19
                                         4
incident were consistent with Major Cossaboon's and Lieutenant Chard's

reports. Through his substitute counsel, Rosa denied the charge, stating he

"didn't know what was happening . . . [and] went to [his] wing" when the

disturbance broke out. An unidentified inmate also attested that Rosa retrieved

food for him but was "back down [in] his wing by the time it was count[.]" The

record does not specify when Rosa purportedly returned to his wing on April 9.

      After considering the testimony and reviewing the evidence, the hearing

officer issued a written decision, finding Rosa guilty of encouraging a riot. She

stated she relied on Lieutenant Chard's disciplinary report, as well as video

evidence, which "clearly show[ed the] majority of inmates congregating in the

dayroom, disobeying orders and rules given." Further, she found that Rosa's

defense was "not supported" because "standing out on the wing, is not being on

your bunk for count, which is adding to the overall chaos and rioting behavior."

The hearing officer also concluded:

            While it is not known what each inmate's specific role
            was in the disturbance, the evidence supports that:

            1. [Rosa] was part of a group that received orders. (PA
            system announced count up at 9:30 [p.m.])[;]

            2. The orders were of such a nature that any reasonable
            person would have understood the orders[] (inmates
            were given several orders from officers [and]
            [L]ieutenant to go down [to] their wings)[;]

                                                                           A-4010-19
                                       5
      3. The orders were loud enough that the entire group
      could have heard the orders[;]

      4. [Rosa] had ample time to comply with the order[;]

      5. No inmate, after receiving warnings, complied with
      staff orders (video shows inmates did not disperse)[;]
      [and]

      6. [Rosa] was part of the group as evidenced by the
      escort reports[.]

      [(Emphasis added).]

Additionally, the hearing officer stated,

      Staff reports they cannot identify any inmates not
      involved in the incident. . . . Any behavior that is not
      compliant with staff orders can be viewed as
      encouraging and inciting non-compliant behaviors. . . .

            ....

      In prison culture, said behaviors must be taken
      extremely seriously and cannot be tolerated. Inmates[']
      behaviors could have led to violence and injuries for
      staff and inmates. Orders are mandatory and must be
      followed immediately.        Inmates['] actions caused
      S[pecial] O[perations] G[roup], central transportation,
      [and] the K[-]9 . . . unit[] to be dispatched and mass
      overtime as the entire second shift was mandatory due
      to this incident. Said behaviors cannot be tolerated and
      any future behavior of this type must be deterred for
      safety and security purposes. Prison[]s function on
      order.

      [(Emphasis added).]


                                                                 A-4010-19
                                  6
      Rosa was sanctioned to 210 days of administrative segregation, a ninety-

day loss of commutation time, and a ten-day loss of recreation privileges. The

DOC affirmed the hearing officer's decision on May 6, 2020.

      On appeal, Rosa argues the "hearing officer's finding of guilt on the charge

of riot was not supported by substantial evidence and therefore it must be

reversed."

      Our scope of review of an agency decision is limited. In re Stallworth,

208 N.J. 182, 194 (2011); Figueroa v. N.J. Dep't of Corr., 414 N.J. Super. 186,

190 (App. Div. 2010). "We defer to an agency decision and do not reverse

unless it is arbitrary, capricious[,] or unreasonable or not supported by

substantial credible evidence in the record." Jenkins v. N.J. Dep't of Corr., 412

N.J. Super. 243, 259 (App. Div. 2010) (citing Bailey v. Bd. of Rev., 339 N.J.

Super. 29, 33 (App. Div. 2001)).

      As we have long recognized, "[p]risons are dangerous places, and the

courts must afford appropriate deference and flexibility to administrators trying

to manage this volatile environment." Russo v. N.J. Dep't of Corr., 324 N.J.

Super. 576, 584 (App. Div. 1999). A reviewing court "may not substitute its

own judgment for the agency's, even though the court might have reached a

different result." Stallworth, 208 N.J. at 194 (quoting In re Carter, 191 N.J. 474,


                                                                             A-4010-19
                                        7
483 (2007)). "This is particularly true when the issue under review is directed

to the agency's special 'expertise and superior knowledge of a particular field.'"

Id. at 195 (quoting In re Herrmann, 192 N.J. 19, 28 (2007)).

      But our review is not "perfunctory[,]" nor is "our function . . . merely [to]

rubberstamp an agency's decision[.]" Figueroa, 414 N.J. Super. at 191 (citation

omitted).   Instead, "our function is 'to engage in a careful and principled

consideration of the agency record and findings.'" Ibid. (quoting Williams v.

Dep't of Corr., 330 N.J. Super. 197, 204 (App. Div. 2000)). A hearing officer's

findings must be "sufficiently specific under the circumstances of the p articular

case to enable the reviewing court to intelligently review an administrative

decision and ascertain if the facts upon which the order is based afford a

reasonable basis for such an order." Lister v. J.B. Eurell Co., 234 N.J. Super.

64, 73 (App. Div. 1989) (quoting In N.J. Bell Tel. Co. v. Commc'ns Workers of

Am., 5 N.J. 354, 377 (1950)).         It also is well settled that an agency's

"interpretation of the law and the legal consequences that flow from established

facts are not entitled to any special deference." Manalapan Realty, L.P. v. Twp.

Comm., 140 N.J. 366, 378 (1995).

      Pursuant to N.J.A.C. 10A:4-4.1(a):

            An inmate who commits one or more . . . numbered
            prohibited acts shall be subject to disciplinary action

                                                                             A-4010-19
                                        8
            and a sanction that is imposed by a Disciplinary
            Hearing Officer . . . . Prohibited acts preceded by an
            asterisk (*) are considered the most serious and result
            in the most severe sanctions . . . . Prohibited acts are
            further subclassified into six categories of severity
            (Category A through F) with Category A being the most
            severe and Category E the least severe and Category F
            containing an opportunity for inmates found guilty of
            specified infractions to participate in a substance-use
            disorder treatment program . . ., if eligible . . . .3

      To find an inmate guilty of a prohibited act under N.J.A.C. 10A:4-4.1, a

hearing   officer   must    have    substantial   evidence    of   the   inmate's

guilt. N.J.A.C. 10A:4-9.15(a). "'Substantial evidence' means 'such evidence as

a reasonable mind might accept as adequate to support a conclusion.'" Figueroa,


3
  Under the version of N.J.A.C. 10A:4-4.1(a) in effect at the time of the April 9
incident, Category F did not exist, and a finding of guilt for a Category A
offense, such as prohibited act *.252, carried with it "a sanction of no less than
181 days and no more than 365 days of administrative segregation per incident."
N.J.A.C. 10A:4-4.1(a) (2017). The range of sanctions under N.J.A.C. 10AA:4-
4.1(a) was amended in 2021 so that now,

            [a] finding of guilt for any offense in Category A may
            result in a sanction of five to [fifteen] days in an
            Adjustment Unit and up to 365 days in a Restorative
            Housing Unit (R.H.U.) per incident and one or more of
            the sanctions listed at N.J.A.C. 10A:4-5.1(e), unless a
            medical or mental health professional determines that
            the inmate is not appropriate for R.H.U. placement.
            Where a medical or mental health professional has
            made such a determination, the inmate may receive one
            or more of the less restrictive sanctions listed at
            N.J.A.C. 10A:4-5.1(e).
                                                                            A-4010-19
                                        9
414 N.J. Super. at 192 (quoting In re Pub. Serv. Elec. & Gas Co., 35 N.J. 358,

376 (1961)).

      Guided by these principles, we conclude the DOC's decision is not

accompanied by the necessary findings of fact to establish that Rosa encouraged

a riot. Accordingly, we remand the matter to the DOC to address this deficiency.

      Here, after making certain factual findings, the hearing officer concluded

that "[w]hile it is not known what each inmate's specific role was in the

disturbance,"

            [o]ver [fifty percent] of inmates on the unit . . .
            claim[ed] they were on their bunks[;] credibility is
            voided as video . . . clearly shows majority of inmates
            congregating in the dayroom, disobeying orders and
            rules given. . . . Inmates were all housed together after
            the incident . . . [and] were able to collaborate stories
            and provide witness statements for each other . . . to
            support each other . . . and . . . gain peer approval.

      But instead of discrediting Rosa's statement about the incident in

particular, the hearing officer acknowledged his defense and found his "standing

out on the wing . . . is not being on your bunk for count, which is adding to the

overall chaos and rioting behavior." She qualified her findings by adding, "[a]ny

behavior that is not compliant with staff orders can be viewed as encouraging

and inciting non-compliant behaviors." (Emphasis added).



                                                                           A-4010-19
                                      10
      Because we are not confident that "any behavior that is not compliant with

staff orders can be viewed as encouraging and inciting non-compliant

behaviors," let alone "encouraging a riot," the actual charge against Rosa, we

remand this matter to allow the hearing officer to more fully address the proof

supporting Rosa's commission of the alleged infraction.         Alternatively, on

remand the hearing officer may consider whether there is a basis to charge Rosa

with some other prohibited act (in which case Rosa would be entitled to notice

and a hearing to address the newly-charged infraction, N.J.A.C. 10A:4-9.16), or

whether proof of Rosa's guilt regarding any infraction is lacking. In that respect,

we note that when Lieutenant Ernest answered a series of confrontation

questions in this matter, he stated the following:

            Encouraging a riot exists whenever a group of inmates
            assaults any official, destroys state property, bands
            together to resist authority, refuses to return to their
            housing assignments, or causes an overt act which
            interferes with the orderly running of the institution or
            endangers the well[]being of any staff member or
            inmate. Additionally, the incident is uncontrollable by
            the staff on duty at the time the situation develops. A
            group demonstration exists whenever a group of
            inmates passively protest a cause of concern, none of
            the above criteria are met, and the incident is able to be
            controlled by staff on duty at the time the situation
            develops. Interfering with count exists when [one] or
            more inmates refuse to go to their assigned bed/cell/etc.
            to be counted when ordered to do so. Refusing to obey
            an order exists when an inmate purposely, knowingly,

                                                                             A-4010-19
                                       11
                actively, physically, refuses to comply with a lawful
                order.

      We do not ignore the distinctions set forth in Lieutenant Ernest's statement

regarding the variety of acts that an inmate might commit which could be

considered "non-compliant," yet fail to constitute the Category A infraction of

"encouraging a riot." Indeed, as Lieutenant Ernest suggests, such acts might

include less serious offenses, such as those delineated in Category B of N.J.A.C.

10A:4-4.1, including prohibited acts: *.256 (refusing to obey an order of any

staff member); *.306 (conduct which disrupts or interferes with the security or

orderly running of a correctional facility); and *.502 (interfering with the taking

of count). N.J.A.C. 10A:4-4.1(a)(2).4 Accordingly, on remand, we trust the

hearing officer will carefully sift through the proofs presented and elicit any

additional information deemed necessary to determine whether there is

substantial evidence to conclude Rosa committed any disciplinary infraction.

We express no opinion regarding the outcome of such proceedings.

      Vacated and remanded for further proceedings.            We do not retain

jurisdiction.



4
  Per N.J.A.C. 10A:4-4.1(a)(2), "[a] finding of guilt for any offense in Category
B may result in a sanction of up to 120 days" in administrative segregation per
incident, as well as other sanctions set forth at N.J.A.C. 10A:4-5.1(g).
                                                                             A-4010-19
                                        12